—Appeal from a *724judgment of the County Court of Broome County (Smith, J.), rendered November 21, 1997, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree as the result of his conduct in disguising himself and then breaking into the apartment of an acquaintance in the City of Binghamton, Broome County, for the purpose of stealing money to buy a bus ticket. Defendant scuffled with the acquaintance and inflicted certain physical injuries before he fled the scene. Pursuant to his plea agreement, defendant was sentenced to an indeterminate term of 3 to 6 years in prison. Defendant now argues that this sentence was harsh and excessive and an abuse of discretion in light of, inter alia, the fact that this was his first criminal conviction. We disagree. Notably, where a sentence is within permissible statutory ranges, it shall not be disturbed unless the sentencing court abused its discretion or extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 685). Here, we find no abuse of discretion in County Court’s imposition of the negotiated sentence which was consistent with the plea bargain and relevant statutory requirements. Moreover, although defendant’s efforts in dealing with his substance abuse problems while incarcerated are laudable, upon our review of the record, we find no reason to disturb the sentence imposed (see, id.).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.